Citation Nr: 0943615	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 
1983.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for residuals of a right ankle fracture and granted an 
initial rating of 10 percent, effective May 12, 2005.  

In October 2008, the RO increased the evaluation for 
residuals of a right ankle fracture to 20 percent disabling, 
effective May 12, 2005.  The Veteran has expressed continuing 
disagreement with the evaluation. 


FINDING OF FACT

The Veteran's right ankle disability is manifested by marked 
limitation of motion; there is no ankylosis or deformity of 
the ankle.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a right ankle disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as the 
initial rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation or evidence of 
such prejudice in this case.

The Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, and VA and private 
treatment records.  Additionally, the Veteran was provided VA 
examinations in August 2005 and May 2006 for his right ankle.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

Ankylosis of an ankle warrants a 20 percent evaluation if it 
is in plantar flexion, at less than 30 degrees.  A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2006).  
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§ 4.40 concerning lack of normal endurance, functional loss 
due to pain, and pain on use and during flare-ups; the 
provisions of 38 C.F.R. § 4.45 concerning weakened movement, 
excess fatigability, and incoordination; and the provisions 
of 38 C.F.R. § 4.10 concerning the effects of the disability 
on the Veteran's ordinary activity are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Analysis

Service treatment records show that the Veteran suffered 
injuries to his right ankle, including a right ankle fracture 
which required reconstructive surgery to repair in January 
1983.

On VA examination in August 2005, the Veteran complained of 
constant pain and stiffness in the right ankle, worse in the 
morning.  He also complained of intermittent swelling in the 
right ankle, as well as instability, but he reported that he 
had not had any episodes of giving way.  The Veteran reported 
that prolonged standing and sitting and driving a car 
aggravated his ankle.  He denied any identifiable flare-ups.  
The Veteran also reported that his activities of daily living 
were affected by his disability in that he was not able to be 
on his feet for a prolonged period of time around the house.  
He also reported that recreational activities were limited 
secondary to pain associated with prolonged use of the ankle.  

The Veteran did report that he was employed as a chemical 
operator and spent a lot of time standing.  This aggravated 
his right ankle.  Range of motion studies for the right ankle 
showed dorsiflexion to 20 degrees; plantar flexion to 50 
degrees; inversion to 30 degrees with crepitus; and eversion 
to 15 degrees with no pain.  The VA examiner indicated that 
range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  The examiner's diagnosis was residuals from right ankle 
fracture with pain and limitation in movement and suspect 
degenerative joint disease.  Later X-ray studies revealed 
post-operative changes with hardware.

VA outpatient treatment records show that the Veteran was 
seen for complaints of right ankle pain, limited mobility due 
to his increasing right ankle pain, and difficulty with 
performing job duties due to musculoskeletal pains.  See 
outpatient treatment records from the VA Medical Center in 
Greenville, South Carolina dated from August 2005 to January 
2006.

February 2006 treatment notes from M.T., MD show that the 
Veteran reported a lot of discomfort since his in-service 
injury in the Navy.  At the time of his examination, he 
reported that he had started walking with a limp to the point 
where he was also experiencing back and ischial pain. The 
Veteran also reported that he had tried corrective shoes 
without any success.  The Veteran described his pain as 
radiculopathy symptoms without any neurovascular deficit.  

On physical examination, there was mild to moderate 
tenderness in the ankle with minimal swelling.  Pulses were 
2+, with no neurovascular deficit.  X-rays of the ankle 
revealed degenerative changes and hardware in place.  The 
impression was noted to be mild widening of the medial joint 
space which may herald instability and mild early onset 
degenerative changes, undoubtedly accelerated by trauma.  

On VA examination in May 2006, the Veteran complained of 
continuous pain in the right ankle with poor response to 
medication.  He also complained of stiffness and swelling 
with flare-ups.  The Veteran also complained of instability, 
especially when carrying weighted objects at work.  He denied 
heat or redness.  Examination of the right ankle revealed 
positive laxity with lateral stressing and instability with 
valgus stressing.  No laxity with anterior-posterior 
stressing was noted and no crepitus was appreciated.  
Dorsiflexion lacked 20 degrees to midline and plantar 
flexion, pain was at 0 and plantar flexion was from 20 
degrees to the endpoint at 34 degrees.  

The VA examiner noted that range of motion of the right ankle 
was additionally limited with repetitive use on examination 
due to pain, resulting in an eight degree further reduction 
in plantar flexion with a total endpoint of 26 degrees.  X-
rays revealed surgical screws with joint spaces maintained.  
The Veteran was diagnosed with a right ankle fracture with 
surgical intervention and residual ossification of the 
tendon.

The Veteran's left ankle disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5271 on the basis 
of marked limitation of motion of the ankle.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2009).  This is the highest 
evaluation available under Diagnostic Code 5271.

The rating schedule does not provide for a higher rating for 
an ankle disability absent a showing of ankylosis.  On 
examinations since the grant of service connection, the 
Veteran has exhibited significant remaining motion in the 
right ankle.  There is no evidence of ankylosis of the ankle 
and therefore, a higher disability rating under Diagnostic 
Code 5270 is not warranted.  

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
consideration where the Veteran is in receipt of the highest 
rating based on limitation of motion and a higher rating 
requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).  

Absent ankylosis, a higher schedular rating is not warranted 
at any time during the appeal period.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's disability, as discussed above, is manifested 
by instability, a symptom not explicitly contemplated by the 
rating criteria.  The ankle disability has not required any 
periods of hospitalization since the grant of service 
connection.  

The Veteran has reported that he experiences increased pain 
because his job duties require extended periods of standing.  
He has not, however, reported any economic impact from the 
increased symptomatology, he has also not reported any loss 
of time from work during the appeal period.  His wife has 
reported that he works everyday despite the ankle pain.  At 
the most recent VA examination, the Veteran reported that he 
was working shifts of 8 to 12 hours, despite the increased 
pain from his ankle disability.  

In his notice of disagreement he stated that he might one day 
have to take a lower paying job, but he has apparently been 
able to maintain his current employment without having to 
take a lower paying job.  He has reported that his disability 
slows him down at work, but his employer has been 
understanding, and he has not reported that his slowness has 
had adverse impacts on his evaluations or otherwise.  In 
addition, the current 20 percent rating is meant to 
compensate for considerable time lost from work commensurate 
with that rating.  38 C.F.R. § 4.1 (2009).  Marked 
interference with employment, beyond that contemplated by the 
current rating, has not been demonstrated.  Hence, referral 
for consideration of an extraschedular rating is not 
warranted.


Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In this case there is no evidence that service connected 
disabilities have caused unemployability.  The August  2005 
and May 2006 examination reports show that the Veteran was 
still gainfully employed, as he had been throughout the 
appeal period.  There has been no allegation or evidence of 
unemployability attributable to the service connected 
disability.  Further consideration of entitlement to TDIU is, 
therefore, not required.



ORDER

An initial rating higher than 20 percent for a right ankle 
disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


